 1 KYLE R. KNAPP
   Attorney at Law
 2 California State Bar No. 166597
   916 2ND Street, 2nd Floor
 3 Sacramento, CA 95814
   Telephone:(916) 441-4717
 4

 5 Attorney for ROSE MARIE SEGALE

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10 UNITED STATES OF AMERICA,                       )   CASE NO. 19-CR-00014-MCE
                                                   )
11                                 Plaintiff,      )
                                                   )
12                                                 )
     v.                                            )
13                                                 )   STIPULATION AND ORDER TO
                                                   )   CONTINUE JUDGEMENT AND SENTENCING
14 ROSE MARIE SEGALE,                              )
                                                   )
15                                 Defendant.      )
                                                   )
16 __________________________________              )

17

18
            IT IS HEREBY STIPULATED by and between the parties hereto through their respective
19
     counsel, Miriam Hinman, Assistant United States Attorney, attorney for plaintiff; Kyle Knapp, attorney
20
     for defendant, Rose Marie Segale, that the previously scheduled sentencing date of May 7, 2020, be
21
     vacated and the matter set for sentencing on June 25, 2020 at 10:00am.
22
            This continuance is requested to allow counsel additional time to provide materials to probation
23
     and to research several issues in order to address the guideline analysis. I have contacted Ms. Hinman
24
     and Ms. Modica and they have no objection to the additional time needed to finalize this case.
25
            In light of the above request the following revised sentencing schedule is requested - Judgement
26
     and Sentencing – June 25, 2020; Reply or Statement of Non - Opposition to Motion to Correct PSR due
27
            //
28
            //
 1
     June 4, 2020; Motion to Correct PSR due May 28, 2020; Final PSR due May 21, 2020, 2017; and
 2
     Informal Objections due May 14, 2020, The draft PSR has been filed.
 3

 4

 5 Dated: April 8, 2020                                       Respectfully submitted.

 6
                                                                /s/ Kyle R. Knapp
 7                                                            Kyle R. Knapp
                                                              Attorney for Defendant, Rose Marie Segale
 8

 9

10
     Dated: April 8, 2020                                     Respectfully submitted.
11

12                                                              /s/ Miriam Hinman
                                                              Miriam Hinman
13                                                            Assistant U.S. Attorney
                                                              Attorney for Plaintiff
14

15          IT IS SO ORDERED.

16
     Dated: April 9, 2020
17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
